Case 2:19-cv-12556-MCA-MAH Document1 Filed 05/15/19 Page 1 of 14 PagelD: 1

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
NEWARK VICINAGE

RICHARD N. BELL, )

Plaintiff,

V. Docket No:
WLX GROUP LLC

Defendant.

COMPLAINT

Summary of lawsuit

ihe The Plaintiff, Richard N. Bell, took a photograph of the Indianapolis Skyline
in 2000 and the “Indianapolis Photo” was registered with the U.S. Copyright office.
In 2018, the Plaintiff discovered that the Defendant WLX GROUP, LLC (“WLX”)
had published the “Indianapolis Photo” (“Exhibit A”) in advertising which appears
on a website owned by Defendant WLX, even though the Defendant had no rights or
authority to publish the Indianapolis Photo. The Plaintiff requests damages against
Defendant WLX for violations of U.S. Copyright laws.

JURISDICTION AND VENUE
2. This copyright infringement action arises under 17 U.S.C. § 101 et seq. This
Court has jurisdiction over this action under 28 U.S.C. § 1331 (federal question).
on This Court has personal jurisdiction over the Defendant by virtue of their
transacting, doing, and soliciting business in this District, and because a

substantial part of the relevant events occurred in this District and because a
2180406.1
Case 2:19-cv-12556-MCA-MAH Document1 Filed 05/15/19 Page 2 of 14 PagelD: 2

substantial part of the property that is the subject of this action is situated here.

4, Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b) and 1400(a)
because the named Defendant resides in this district and because a substantial part
of the events or omissions giving rise to the claim occurred, or a substantial part of
property that is the subject of the action is situated; and/or conduct business in this

district.

PARTIES
a The Plaintiff, Richard N. Bell is an attorney and a professional photographer
and lives in McCordsville, Indiana.
6. Defendant WLX GROUP LLC (“W1.X”) has conducted and does conduct
business in this district. WLX created a website with the domain name of
weftgo.com for its business.

FACTS

7. In March 2000, the Plaintiff, a United States citizen, took a photograph of
downtown Indianapolis skyline from overlooking the canal from St. Clair Avenue.
8. The photograph is an original work that is copyrighted under United States
law. A copy of the photo is attached as Exhibit A, hereinafter referred to as

“Indianapolis Photo”.

2180406.1
Case 2:19-cv-12556-MCA-MAH Document1 Filed 05/15/19 Page 3 of 14 PagelD: 3

9. Since March 2000, the Plaintiff has either published or licensed for
publication all copies of the Indianapolis Photo in compliance with the copyright
laws and has remained the sole owner of the copyright.

10. Indianapolis Photo was first published on the World Wide Web on August 29,
2000 by the user’s account on Web shots. It was recently published on a website
created by the Plaintiff under the domain name: www.richbellphotos.com

1l. The “Indianapolis Photo” was registered on August 4, 2011 with the United
States Copyright Office and assigned Registration Number VA0001785115.

12. Plaintiff has used the Indianapolis Photo in advertising to such an extent
that the Indianapolis Photo is identified by the public as being created by the
Plaintiff.

13. Plaintiff has used the Indianapolis Photo in advertising to promote his

photography business.
COUNT I
COPYRIGHT INFRINGEMENT
14. Defendant WLX created a website with the domain name of weftgo.com to
promote and advertise WLX’s business in Indianapolis and used the Indianapolis
Photo at https://i0.wp.com/www.weftgo.com/wp-content/uploads/bb-
plugin/cache/indianapolis-IN-panorama.jpg?w=1170&ssl=1 (Exhibit B-Screenshot

of Infringement)

2180406.1
Case 2:19-cv-12556-MCA-MAH Document1 Filed 05/15/19 Page 4 of 14 PagelD: 4

15. Defendant WLX used the Indianapolis Photo to draw or attract prospective
customers to Defendant’s convention in Indianapolis.

16. Defendant WLX is liable to Plaintiff because it had the right and ability to
control and supervise the content of and to control and supervise the access of third
party Internet users to that website.

17. Upon information and belief, the Defendant WLX downloaded or took the
Indianapolis Photo from the internet without permission from the owner.

18. On April 19, 2019 the Plaintiff discovered through three computer programs;
Google images, Tineye and Wayback Machine that the website of
https://i0.wp.com/www.weftgo.com/wp-content/uploads/bb-
plugin/cache/indianapolis-IN-panorama jpg?w=1170&ssl=1 on April 19, 2019.
(Exhibit B -Screenshot of Infringement)

19. Defendant did not disclose the source of the stolen Indianapolis Photo or
otherwise conferred credit to the owner; instead, the Defendant willfully and
recklessly falsely claimed that Defendant WLX owned the copyrights of all images
and photos contained on the website of weftgo.com including Indianapolis Photo.
20. Upon information and belief it appears beginning in years 2018 to Apri 19,
2019, the website of Defendant WLX published the Indianapolis Photo for its
commercial use without paying for said use and without obtaining the necessary
authorization from the Plaintiff, the copyright owner.

4

2180406 1
Case 2:19-cv-12556-MCA-MAH Document1 Filed 05/15/19 Page 5 of 14 PagelID: 5

21. While the Defendant will know the exact date of first publication, based upon
the Plaintiff's investigation, during the year 2018, Defendant began publishing the
Indianapolis Photo and used the Indianapolis Photo for their commercial use
without paying for said use and without obtaining the necessary authorization from
the Plaintiff and continues to publish the Indianapolis Photo.

22. The Defendant knew that it did not own Indianapolis Photo and knew the
Defendant had not obtained the rights to publish the Indianapolis Photo, but
recklessly and falsely represented to the world otherwise by adding a copyright
notice to the bottom of each page “Copyright @ 2019 All Rights Reserved.”

23. Defendant WLX has not paid anyone for the right to publish the Indianapolis
Photo, but instead fraudulently declared that the Defendant WLX owned the
copyrights to the Indianapolis Photo.

24. Defendant refuses to pay for the unauthorized use of Indianapolis Photo.

25. Defendant has not agreed to be enjoined from using the Indianapolis Photo.
After the Defendant published the Indianapolis Photo, Defendant permitted third
parties to access to the webpages https://i0.wp.com/www.weftgo.com/wp-
content/uploads/bb-plugin/cache/indianapolis-IN-panorama jpg?w=1170&ssl=1 and
copy the Indianapolis Photo to third party Internet User’s computers.

26. Defendant is vicariously liable for each such downloaded copy of the
Indianapolis Photo initiated by each third-party Internet User regardless of

5

2180406. 1
Case 2:19-cv-12556-MCA-MAH Document1 Filed 05/15/19 Page 6 of 14 PagelD: 6

whether Defendant was aware that the third party was creating the downloaded
copy.

27. Defendant is liable for all profits resulting from each downloaded copy of the
Indianapolis Photo created by each such third-party Internet User.

28. Defendant is liable for copyright infringement regardless of whether
Defendant knew that any use of the Indianapolis Photo would infringe copyrights
Plaintiff owns.

29. Plaintiff has complied in all respects with 17 U.S.C. §§ 101 et seq., and
secured the exclusive rights and privileges in and to the copyrights of the above-
referenced works.

30. Plaintiff has been and still is the sole proprietor of all rights, title, and
interest in and to the copyrights in their respective works as referenced above.

31. Defendant WLX’s conduct violates the exclusive rights belonging to Plaintiff
as owner of the copyrights, including without limitation Plaintiffs rights under 17
U.S.C. § 106.

32. Plaintiff seeks damages for Defendant’s use of Plaintiffs advertising idea
comprising the Indianapolis Photo.

33. On information and belief, Plaintiff alleges that, as a direct and proximate
result of their wrongful conduct, Defendant WLX has realized and continues to
realize profits and other benefits rightfully belonging to Plaintiff. Accordingly,

6

2180406.1
Case 2:19-cv-12556-MCA-MAH Document1 Filed 05/15/19 Page 7 of 14 PagelD: 7

Plaintiff seek an award of damages pursuant to 17 U.S.C. §§ 504 & 505; and 11
U.S.C. § 1125.

34.  Defendant’s infringing conduct has also caused and is causing substantial
and irreparable injury and damage to Plaintiff in an amount not capable of
determination, and, unless restrained, will cause further irreparable injury, leaving
the Plaintiff with no adequate remedy at law.

35. Defendant has willfully and deliberately engaged in, and, is willfully
engaging in, the acts complained of with oppression, fraud, and malice (“Acts”) and
in conscious disregard of the rights of Plaintiff. Plaintiff is, therefore, entitled to the
maximum statutory damages allowable.

36. Examples of these willfully and deliberately Acts, include but not limited to
the following:

a. Defendant WLX downloaded or took the Indianapolis Photo from the
internet and included said photo on the Defendant’s website.

b. Defendant failed to designate the source of the stolen Indianapolis
Photo or otherwise confer credit to the owner.

c. Defendant recklessly, willfully and falsely asserted that the Defendant
owned the copyrights of all content, images and photos contained on
the Defendant’s website https://i0.wp.com/www.weftgo.com/wp-
content/uploads/bb-plugin/cache/indianapolis-IN-panorama.jpg

ii

2180406 1
Case 2:19-cv-12556-MCA-MAH Document1 Filed 05/15/19 Page 8 of 14 PagelD: 8

d. Defendant knew that it did not own Indianapolis Photo and knew the

Defendant had not obtained the rights to publish the Indianapolis
Photo, but deliberately and falsely represented to the world otherwise.
Defendants has not paid anyone for the right to use Indianapolis
Photo, but instead fraudulently declared that the Defendant owned the
copyrights to the Indianapolis Photo on
https://i0.wp.com/www.weftgo.com/wp-content/uploads/bb-

plugin/cache/indianapolis-IN-panorama.jpg

WHEREFORE, Plaintiff prays for judgment against Defendant WLX as

follows:

. Declaring that Defendant’s unauthorized conduct violates Plaintiffs

rights under common law, and the Federal Copyright Act;

. Immediately and permanently enjoining Defendant WLX, their

members, officers, directors, agents, servants, employees,
representatives, attorneys, related companies, successors, assigns, and
all others in active concert or participation with them from copying and
republishing any of Plaintiffs copyrighted articles or copyrighted
material without consent or otherwise infringing Plaintiffs copyrights
or other rights in any manner;

Enjoin Defendant from “republishing” any of your copyrighted
materials that, if granted, would require that the Indianapolis Photo
not be available on https://i0.wp.com/www.weftgo.com/wp-
content/uploads/bb-plugin/cache/indianapolis-IN-panorama.jpg which
would thereby make it impossible for third party Internet users to
download copies of the Indianapolis Photo from said webpage.

_ Ordering Defendant WLX to account to Plaintiff for all gains, profits,

and advantages derived by Defendants, and third-party users by their
8

2180406.1
Case 2:19-cv-12556-MCA-MAH Document1 Filed 05/15/19 Page 9 of 14 PagelD: 9

f.

infringement of Plaintiffs copyrights or such damages as are proper,
and since Defendant intentionally infringed plaintiffs copyrights, for
the maximum allowable statutory damages for each violation;

Awarding Plaintiff actual and/or statutory damages for Defendant
copyright infringement in an amount to be determined at trial;

Awarding Plaintiff their costs, reasonable attorneys’ fees, and
disbursements in this action, pursuant to 17 U.S.C. § 505 and 11
U.S.C. § 1125.

g. Awarding Plaintiff such other and further relief as is just and proper.

SHERMAN, SILVERSTEIN, KOHL
ROSE & PODOLSKY, P.A.

Dated: May 15, 2019 /s Kristofer B. Chiesa

Kristofer B. Chiesa, Esquire

308 Harper Drive, Suite 200
Moorestown, NJ 08057

(856) 662-0700

(856) 488-4744 (facsimile)
kchiesa@shermansilverstein.com
Attorney for Plaintiff

2180406.1
Case 2:19-cv-12556-MCA-MAH Document1 Filed 05/15/19 Page 10 of 14 PagelD: 10

EXHIBIT “A”
Case 2:19-cv-12556-MCA-MAH Document1 Filed 05/15/19 Page 11 of 14 PagelD: 11

Exhibit A

 
Case 2:19-cv-12556-MCA-MAH Document1 Filed 05/15/19 Page 12 of 14 PagelD: 12

EXHIBIT “B”
Case 2:19-cv-12556-MCA-MAH Document1 Filed 05/15/19 Page 13 of 14 PagelD: 13

4/19/2019 indianapolis-IN-panorama.jpg (800x400)

 

https://i0.wp.com/www.weftgo.com/wp-content/uploads/bb-plugin/cache/indianapolis-IN-panorama jpg?w=1 170&ssl=1

/1
Case 2:19-cv-12556-MCA-MAH Document1 Filed 05/15/19 Page 14 of 14 PagelD: 14

 

 

4/28/2019 Wayback Machine
|https://i0. wp.com/www.weftgo.com/wp-content/uploads/bb-plugin/cache/indianap| | Go | FEB APR in ©) o
1 capture i Ea

7 Mar 2019 2018 2020

—=
7
—
J
=
J
=
.
st
as
a
5
_*
a
.
Hf

 

https://web.archive.org/web/20190307 151544/https://i0.wp.com/www.weftgo.com/wp-content/ uploads/bb-plugin/cache/indianapolis-IN-panoram... 1/1
